DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of  Group I (claims 1-4) in the reply filed on 2/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant case the recitation of “food acid component comprises from 0.1 to 10% by weight over the finished candy material of food acid in particulate form and from 0.1% to 10% by weight of food acid over the finished candy material in non-particulate form” is unclear whether the acid is being claimed in solidified form and liquefied form or as a mixture or as a solution. Given that all materials are made of particles and in the absence of any specific claimed particle size, even molecules of compounds read on particles. Thus, it is unclear how the particulate form is being distinguished from the non-particulate form, thus making the recitation “food acid component comprises from 0.1 to 10% by weight over the finished candy material of food acid in particulate form and from 0.1% to 10% by weight of food acid over the finished candy material in non-particulate form”  indeterminate.
 Correction and/or clarification is required. 
For the purposes of this office action it will be assumed that acid molecules or ions read on particles as well as non-particles.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 


Claims 1-2 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sato et al., (JP 2010124791), hereinafter Sato, in view of  Siquinelli (BR 200901878A2 English abstract only).

Regarding claim 1, Sato teaches an effervescent candy material comprising more than 50% by weight of reducing sugars (Abstract and Machine translation para 16, lines 1-2, where candy is mainly composed of sugars), an alkali metal bicarbonate compound  (Abstract and Machine translation para 18) and a food acid component, (Abstract and Machine translation para 17 and 20). 
Regarding the “residual moisture is less than 5%, by weight of the finished candy material” (Abstract and Machine translation para 16 where water content of less than 5% is taught). 
Regarding the “food acid component comprises from 0.1 to 10% by weight over the finished candy material of food acid in particulate form and from 0.1% to 10% by weight of food acid over the finished candy material in non-particulate form” (Abstract and Machine translation para 17 where  acid content 
Regarding the alkali metal bicarbonate compound has median particle size lower than 100 microns (Abstract and Machine translation para 19 where bicarbonate particle sizes less than 100 microns are taught). 
Sato teaches combinations of alkali metal carbonates, but Sato is silent regarding combination of sodium bicarbonate and tricalcium phosphate and a candy containing “more than 96% of sodium bicarbonate over the alkali metal bicarbonate compound and from 0.1% to 4% of tricalcium phosphate”; However inclusion of combination of sodium bicarbonate and tricalcium phosphate in varying proportions in an effervescent composition was known as taught by Siquinelli. Siquinelli teaches an effervescent  composition  comprising combination of sodium bicarbonate and tricalcium phosphate wherein the proportion of sodium bicarbonate  varies from 10.0 to 20.0 % and  proportion of tricalcium phosphate ranges from 0.1 to 10% (See English abstract), where the relative proportions of tricalcium phosphate includes values where it is 0.1 to 4% based on the total alkali and similarly relative proportions of sodium bicarbonate falls in the range claimed of more than 96% over the alkali metal bicarbonate compound as claimed.  Thus, Siquinelli not only teaches that combination of sodium bicarbonate and tricalcium phosphate  were known to be used in effervescent compositions, but Siquinelli also provides ranges for both the alkali metal components, i.e., Siquinelli teaches the relative proportions of these components can be changed. Therefore, based on the disclosure of Siquinelli, It would have been obvious to one of ordinary skill in the art at the time of the invention to include combination of sodium bicarbonate and tricalcium phosphate (in the ranges as taught by Siquinelli, which also includes the claimed range). The ordinary artisan would have been motivated to modify Sato at least for the purpose of including tricalcium phosphate as one of the alkali metal components as it is less easily soluble in liquids so it will dissolve slowly when the effervescent candy is being consumed and will provide a lasting burst of effervescence.

Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 

Regarding claim 2 Sato teaches the candy material of claim 1 wherein the food acid is selected from citric acid, malic acid, tartaric acid, fumaric acid and mixtures thereof (Sato Machine translation para 20, lines 1-2, where citric acid, malic acid, tartaric acid are taught) . 

Regarding claim 4 Sato teaches the claimed candy material of claim 1, but does not describe the density of candy but rather describes the candy having a specific gravity value. English abstract and Machine translation para 12 where Sato teaches specific gravity of effervescent confection between  0.4-0.9. .

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sato and Siquinelli (as applied to claims 1-2 and 4 above, further in view of IDS reference to Graff et al (EP437927A2).

Regarding claim 3, Sato teaches an effervescent candy material a food acid component, (Abstract and Machine translation para 17 and 20). Sato is silent regarding the food acid being encapsulated or passivated. However, Hard candies or confections that offer extended effervescent reaction were known in the art at the time of the invention as taught by Graff (see abstract and Page 2, Column 2, lines 25-32 and page 3, Column 3, lines 7-25) where the acid component is incorporated in a portion of hard candy mixture  and kept separate from the base containing hard candy maixture , therebuy encapsulating or passvating acid component, at least for the purpose of promoting controlled release of the effervescent sensation and corresponding improvement in shelf stability (As taught by Graff in Abstract, last sentence). Thereofer, it would have been obvious to one of ordinary skill in the art at the time of the invention to include passivated or encapsulated acidulant in the effervescent candy as taught by Sato. The ordinary artisan would have been motivated to modify Sato at least for the purpose of promoting controlled release of the effervescent sensation and corresponding improvement in shelf stability (As taught by Graff in Abstract, last sentence).
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JYOTI CHAWLA/Primary Examiner, Art Unit 1792